Name: Commission Implementing Regulation (EU) 2019/590 of 11 April 2019 amending Annex I to Implementing Regulation (EU) 2018/659 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries and parts of the territory of third countries from which the entry into the Union of live equidae and semen, ova and embryos of equidae is authorised (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural activity;  trade;  health;  organisation of transport;  Europe;  tariff policy;  European construction;  means of agricultural production
 Date Published: nan

 11.4.2019 EN Official Journal of the European Union LI 100/17 COMMISSION IMPLEMENTING REGULATION (EU) 2019/590 of 11 April 2019 amending Annex I to Implementing Regulation (EU) 2018/659 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries and parts of the territory of third countries from which the entry into the Union of live equidae and semen, ova and embryos of equidae is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 3(2) and Article 9(1)(c) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular Article 17(3) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (3), and in particular Article 2(i), Article 12(1), (4) and (5), Article 13(2), Articles 15, 16, 17 and 19 thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (4) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Directive 2009/156/EC lays down the animal health requirements governing imports into the Union of equidae. It provides that only equidae that come from a third country or part of a third country on a list of third countries drawn up in accordance with that Directive, and accompanied by a health certificate corresponding to a model also drawn up in accordance with that Directive, may be imported into the Union. (3) Directive 92/65/EEC lays down the animal health requirements governing imports into the Union of semen, ova and embryos of the equine species. It provides that only commodities that come from a third country or part of a third country on a list of third countries drawn up in accordance with that Directive and accompanied by a health certificate corresponding to a model also drawn up in accordance with that Directive, may be imported into the Union. The health certificate must attest that the commodities come from approved collection and storage centres or collection and production teams offering guarantees at least equivalent to those established in Annex D(I) to that Directive. (4) Commission Implementing Regulation (EU) 2018/659 (5) establishes inter alia the list of third countries and parts of the territory of third countries from which Member States authorise the entry of live equidae and semen, ova and embryos of equidae. (5) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Directives 2009/156/EC and 92/65/EEC, and in Implementing Regulation (EU) 2018/659 for the entry into the Union of consignments of equidae and of semen, ova and embryos of equidae from the withdrawal date by continuing to comply with Union legislation for an initial period of at least nine months. (6) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland and in order to avoid any unnecessary disruption of trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies should be included in the list of third countries and parts of the territory of third countries set out in Annex I to Implementing Regulation (EU) 2018/659 from which the entry of live equidae and semen, ova and embryos of equidae is authorised. (7) As regards the health status of equidae in the United Kingdom of Great Britain and Northern Ireland and the Crown Dependencies, these countries should be assigned to sanitary group A, and all types of entry and the entry of all categories of equidae should be allowed. (8) Annex I to Implementing Regulation (EU) 2018/659 should therefore be amended accordingly. (9) This Regulation should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Implementing Regulation (EU) 2018/659 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 192, 23.7.2010, p. 1. (4) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3) TEU (OJ L 80 I, 22.3.2019, p. 1). (5) Commission Implementing Regulation (EU) 2018/659 of 12 April 2018 on the conditions for the entry into the Union of live equidae and of semen, ova and embryos of equidae (OJ L 110, 30.4.2018, p. 1). ANNEX The table set out in Annex I to Implementing Regulation (EU) 2018/659 is amended as follows: (a) the following lines are inserted after the entry for the Falkland Islands: GB United Kingdom of Great Britain and Northern Ireland GB-0 Whole country A X X X X X X X X X X GG Guernsey GG-0 Whole country A X X X X X X X X X X (b) the following line is inserted after the entry for Iceland: JE Jersey JE-0 Whole country A X X X X X X X X X X